Citation Nr: 1513518	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  14-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active naval service from August 1951 to August 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2014).


FINDING OF FACT

A respiratory disability is not etiologically related to active service, to include any exposure to asbestos sustained therein.


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in November 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The November 2012 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service medical records are of record.  Private treatment notes have been obtained.  

Additionally, the Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to the claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2014); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran has a respiratory disability related to active service, to include asbestos exposure sustained therein.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted. 

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

There is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to asbestos claims.  However, VA has issued a circular on asbestos-related diseases.  That Circular provides guidelines for considering compensation claims based on exposure to asbestos.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under those guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos- related disease can develop from brief exposure to asbestos or as a bystander.

The provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for service connection for diseases alleged to be related to asbestos exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); VAOGCPREC 04-00 (2000), 65 Fed. Reg. 33422 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has a respiratory disability that is related to exposure to asbestos during active service.  Specifically, the Veteran has reported that he was exposed to asbestos while serving aboard naval vessels during active service.  A review of the service personnel records shows that the Veteran served aboard naval vessels as described.  Therefore, the Board will presume that the Veteran was exposed to asbestos during active service.  

A review of the service medical records is silent for complaints of or treatment for respiratory problems while the Veteran was in active service.  Additionally, there is no indication from the August 1955 separation examination report that the Veteran reported respiratory problems at the time of separation.  Further, the Veteran's lungs and chest were noted to be clinically normal upon examination at that time.

A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with and receives VA treatment for allergic rhinitis.  However, there is no indication from the VA treatment notes of record that the Veteran's allergic rhinitis has been related to active service, to include any asbestos exposure therein.  There is no other evidence of record showing the Veteran to have been diagnosed with another respiratory disability, or any respiratory disability that is related to active service.

While the Veteran is competent to report symptoms of a respiratory disability, he is not competent to relate a respiratory disability to asbestos exposure during active service as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion in this case.

In sum, service medical records are silent for a respiratory disability during active service and even if the Board were to presume that the Veteran was exposed to asbestos during active service; there is no indication from the record that he has a respiratory disability that is related to asbestos exposure.  He has been diagnosed with allergic rhinitis.  However, no rhinitis is shown during service or for many years after service, and there is no indication of record that rhinitis is related to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a respiratory disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


